UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4873


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STANLEY LESSINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (2:04-cr-01092-SB-1)


Submitted:   February 25, 2010            Decided:   March 18, 2010


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH,
JR., Florence, South Carolina, for Appellant.  Michael Rhett
DeHart, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stanley Lessington appeals from the 121-month sentence

imposed       following         his     jury      conviction      on     two     counts      of

conspiracy          to   make   and     pass   counterfeit       business       checks,      in

violation       of       18   U.S.C.    §   371       (2006),   one    count   of    passing

counterfeit checks, in violation of 18 U.S.C. §§ 513(a), 3147(1)

(2006), and two counts of identity theft, in violation of 18

U.S.C.    §    1028(a)(7),        (b)(1)(D)           (2006).    Lessington’s        counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),       asserting        that    there   are      no   meritorious       grounds      for

appeal,       but    questioning        whether        the   district    court      erred    in

denying       Lessington’s        motions      to       substitute      counsel     and     for

acquittal pursuant to Federal Rule of Criminal Procedure 29.

Lessington filed a pro se supplemental brief, arguing the same

issues and raising several additional claims.                             The Government

has not filed a brief.                Finding no error, we affirm.

               We review the district court’s denial of a motion to

substitute counsel for abuse of discretion.                             United States v.

Reevey, 364 F.3d 151, 156 (4th Cir. 2004).                              Upon review, we

consider the following factors: “(1) the timeliness of [the]

[m]otion[]; (2) the adequacy of the court’s inquiry into his

complaint about counsel; and (3) whether [the defendant] and his

counsel experienced a total lack of communication preventing an

adequate defense.”              Id. (internal quotation marks omitted).                      We

                                                  2
then “weigh these factors against the trial court’s interest in

the orderly administration of justice.”                  Id. at 157.

              Lessington’s        trial    was     set    to     begin         on   Monday,

October 30, 2006; however, he did not request a new attorney

until    Thursday,     October      26,    2006.         The   day       of    trial,    the

district court allowed Lessington to explain the reasons he was

dissatisfied        with    counsel,      addressing      each      point       Lessington

raised in depth.            The district court also questioned counsel,

who     admitted     that    he    and     Lessington      had       a     breakdown      in

communication because they did not see the evidence in the same

light.     However, counsel believed he could articulate a defense

nonetheless.        On these facts, we find that the district court

did not abuse its discretion in denying Lessington’s motion to

substitute counsel.

              We review the district court’s denial of a Rule 29

motion for acquittal de novo.                   United States v. Perkins, 470

F.3d 150, 160 (4th Cir. 2006).                  A jury verdict must be upheld

“if   there    is   substantial      evidence,      viewed     in        the   light    most

favorable to the Government, to support it.”                        Id.        We consider

both circumstantial and direct evidence, drawing all reasonable

inferences from such evidence in the government’s favor.                             United

States v. Harvey, 532 F.3d 326, 333 (4th Cir. 2008).

              Count 1 charged that Lessington and an unindicted co-

conspirator conspired, in violation of § 371, to possess and

                                            3
pass    counterfeit       business    checks         with   the    intent      to   deceive

another person and organization, in violation of § 513(a), based

on   a transaction        at   McElveen     Chevrolet.            A    conviction    under

§ 371    requires     the      government       to    prove:      “(1)    an    agreement

between two or more people to commit a crime,” in this case a

violation of § 513(a), and “(2) an overt act in furtherance of

the conspiracy.”          United States v. Ellis, 121 F.3d 908, 922 (4th

Cir. 1997).     “The existence of a tacit or mutual understanding

between conspirators is sufficient evidence of a conspiratorial

agreement.”         Id.     (internal       quotation       marks       omitted).       To

establish a violation of § 513(a), the government must prove

that the defendant: (1) uttered or possessed; (2) a counterfeit

security; (3) of an organization that operates in or affects

interstate    commerce;        (4)   with    the      intent      to   deceive      another

person or organization.           18 U.S.C. § 513(a), (c)(4).                  A security

is counterfeit if it “purports to be genuine but is not, because

it has been falsely made or manufactured in its entirety.”                              18

U.S.C. § 513(c)(1).

             At trial, a former McElveen salesman testified that

Lessington came to McElveen to purchase a vehicle and that, at

Lessington’s direction, he drew up the sales contract in the

name    of   Michael      Anthony,    knowing         the    name      was   fictitious.

Lessington forged Michael Anthony’s name on the contract and

took possession of the vehicle, passing a business check for

                                            4
$37,500 drawn on a construction company’s account as payment.

The   contract    further   provided      that    an    excess    payment       in    the

amount of $5500 would be refunded to Lessington.                      Testimony from

co-conspirators confirms that Lessington passed the counterfeit

check with the intent to deceive McElveen.                    The following day,

the salesman passed the check at the bank and returned $5500 to

Lessington, as promised in the fraudulent sales contract.

           Count     2   charged       Lessington      and    several     named       co-

conspirators      with    violating      §§ 371     and      513(a)     based    on     a

conspiracy that took place between 2003 and October 2005.                             Two

co-conspirators testified that they witnessed Lessington print

counterfeit payroll and personal checks.                  Additionally, several

co-conspirators testified that Lessington recruited them to pass

counterfeit payroll checks at several stores and to open bank

accounts to deposit counterfeit checks in exchange for payment.

Further, a former cashier at the St. Stephen IGA testified that

Lessington recruited her to cash a number of counterfeit checks

for himself and others at the IGA in exchange for payment.

           Count 3 charged Lessington with knowingly passing a

counterfeit      security   of    Nationwide      Insurance      made    payable       to

David   Jones    with    intent   to    deceive     the   St.    Stephen    IGA,       in

violation of § 513(a), while on release, in violation of § 3147.

At trial, the former IGA cashier testified that she cashed a

counterfeit check from Lessington made out to David Jones at the

                                          5
St. Stephen IGA on September 27, 2005.                               At the time Lessington

passed the check, he was on pretrial release after entering a

not guilty plea to the original indictment in this case.

            Finally,          Counts      4        and    5        charged    Lessington        with

identity    theft,       in     violation          of     § 1028(a)(7),        (b)(1)(D),        for

knowingly      possessing,         transferring,              and     using    others’      Social

Security numbers, dates of birth, names, driver’s licenses, and

identification cards with the intent to commit, and to aid and

abet in the commission of, passing counterfeit business checks.

To    establish     a    violation        of       § 1028(a)(7),         the    government        is

required       to       prove      that        the        defendant:          (1)        knowingly;

(2) transferred,         possessed,           or    used       without       lawful      authority;

(3) another person’s means of identification; (4) with intent to

commit, or to aid or abet, any unlawful activity.                                        18 U.S.C.

§ 1028(a)(7).

            Here, in executing the search warrant, officers found

numerous       forms     of     identification                in     Lessington’s          bedroom,

including a Social Security card and birth certificate belonging

to Juan Francisco Arteaga.                    Law enforcement officials involved

with the case confirmed that Juan Arteaga’s Social Security card

and    birth    certificate         were           used       to     obtain    the       fraudulent

driver’s license used by Lessington’s cousin to pass counterfeit

checks and that Lessington used a fraudulent driver’s license in

a    relative’s     name      to   cash       a     counterfeit         check       at    the   IGA.

                                                   6
Lessington       admitted         to    obtaining       and        possessing         the    second

fraudulent driver’s license, though he denied using it to pass

counterfeit checks.

              Based     on        the    above,       we     conclude          that    there        is

substantial evidence supporting the jury verdict on each count.

Therefore, the district court properly denied Lessington’s Rule

29   motion     for    acquittal.           We       have    also       reviewed      the    issues

raised in Lessington’s pro se supplemental brief and find them

to be without merit.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                    This court

requires      that    counsel          inform    Lessington,            in   writing,        of    his

right to petition the Supreme Court of the United States for

further    review.           If    Lessington         requests          that   a   petition        be

filed,    but    counsel          believes       that       such    a    petition       would       be

frivolous, counsel may move in this court for leave to withdraw

from representation.               Counsel’s motion must state that a copy

thereof    was       served       on    Lessington.            We       dispense      with        oral

argument because the facts and legal conclusions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                            AFFIRMED



                                                 7